         Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 1 of 29




1990 N. California Blvd.                                                  L. T   I M O T H Y    F I S H E R
SUITE 940                                                                       Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                          Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                             ltfisher@bursor.com



                                         January 28, 2019

Via ECF

The Honorable Laurel Beeler
United States Magistrate Judge
San Francisco Courthouse, Courtroom C – 15th Floor
450 Golden Gate Ave.
San Francisco, CA 94102

Re:     Gregorio et al. v. The Clorox Company, Case No. 4:17-cv-03824-PHJ
        Joint Discovery Dispute Letter Motion

Dear Judge Beeler:

        The Parties hereby submit this joint letter brief pursuant to Your Honor’s Standing Order
(ECF No. 69-1). The parties met and conferred via multiple phone calls and by email, but are
unable to reach agreement on the following outstanding discovery issues related to Defendant’s
privilege log.

Plaintiffs’ Position

        Defendant has provided Plaintiffs with a privilege log describing 175 responsive
documents that it is withholding. Ex. A. Many of Defendant’s assertions of the attorney-client
privilege and the work product doctrine, however, are inappropriate and the Court should require
Defendant to produce several categories of withheld documents.
         First, Defendant asserts that 68 documents are protected by the work product doctrine
even though they were created long before litigation was ever anticipated.1 Defendant received
Plaintiffs’ demand letter on February 2, 2017 and the initial Complaint was filed on July 6, 2017.
The label at issue did not even appear on the relevant products until January 2017. Despite this,
Defendant claims that documents created as far back as 2013 are work product. But, given the
timeline of this case, these documents could not possibly have been created in anticipation of
litigation.
       Defense counsel responds that the work product doctrine applies because use of the word

1
 CNTRL00374317-20, CNTRL00374328-36, CNTRL00536622-27, CNTRL00536629-35,
CNTRL00536732-45, CNTRL00538002, CNTRL00540311, CNTRL00541178-86,
CNTRL00541188-91, CNTRL00566919-24 and CNTRL00566926-32.
         Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 2 of 29
                                                                                        PAGE 2




‘natural’ has been a flashpoint for litigation. But “[t]he work product rule does not apply merely
because there is a remote prospect of future litigation.” Arfa v. Zionist Org. of Am., 2014 WL
815496, at *4 (C.D. Cal. Mar. 3, 2014) (citing Fox v. California Sierra Fin. Servs., 120 F.R.D.
520, 524 (N.D. Cal. 1988)). Rather, the protections of the work product doctrine attach only “if
the prospect of litigation is identifiable because of specific claims that have already arisen.”
Conner Peripherals, Inc. v. W. Digital Corp., 1993 WL 726815, at *4 (N.D. Cal. June 8, 1993)
(emphasis added); Fox, 120 F.R.D. at 525 (“there must be an identifiable prospect of litigation
(i.e. specific claims that have already arisen) at the time the documents were prepared.”); Lewis
v. Wells Fargo & Co., 266 F.R.D. 433, 441 (N.D. Cal. 2010) (“A generalized fear of litigation
does not turn a compliance audit into attorney work product.”). Here, as it confirmed repeatedly
during the Parties’ meet and confer efforts, Defendant cannot point to any litigation with specific
claims that was identifiable when the documents were created in 2013-16. As such, the
documents were not created in anticipation of litigation and cannot be properly deemed work
product. Id. at 439 (that documents were not created in anticipation of litigation was “apparent
from the fact that the audits began at least year before the . . . case was filed); Marceau v. IBEW
Local 1269, 246 F.R.D. 610, 614 (D. Ariz. 2007) (“[T]he fact that litigation was not imminent
tends to support the argument that the Report was not prepared in anticipation of litigation.”).
         Second, Defendant asserts the work product doctrine for nine documents that were
authored by non-attorneys working outside of Defendant’s legal department.2 But it is hard to
comprehend how documents like CNTRL00536622, an e-mail between two non-lawyers drafted
a year and a half before Defendant received Plaintiffs’ demand letter, was created in anticipation
of litigation rather than for normal business purposes. While documents prepared by non-
attorneys can fall under the protections of the work product doctrine when they are “created at
the direction of attorneys, by agents of attorneys, or under the supervision of attorneys,”
Wadelton v. Dep’t of State, 208 F. Supp. 3d 20, 32 (D.D.C. 2016), Defendant has not provided
any information, in either its privilege log or through the meet and confer process, that would
enable it to meet its burden on this front. As such, the work product doctrine does not apply to
these documents either.3
        Third, Defendant asserts the attorney-client privilege for 64 Microsoft Excel
Spreadsheets that cannot be considered attorney-client communications because they were never
communicated to or from an attorney, or, several cases, anyone at all. The 13 spreadsheets that
were never sent to anyone4 are plainly not privileged because they are not communications. See,
e.g., United States v. Richey, 632 F.3d 559, 567 (9th Cir. 2011) (“to the extent the files contain

2
  CNTRL00536622-23, CNTRL00536732, CNTRL00538002, CNTRL00540311,
CNTRL00541178, CNTRL00541184-85 and CNTRL00566919.
3
  See, e.g., President & Fellows of Harvard Coll. v. Elmore, 2016 WL 7508832, at *2 (D.N.M.
Apr. 13, 2016) (emails drafted by non-attorney were not work product because he was not
“acting in an agency or indemnitor’s capacity when he authored the e-mails at issue,” and there
was no indication “that he authored the e-mails at the direction of an attorney”); In re
Application of Republic of Ecuador, 280 F.R.D. 506, 513 (N.D. Cal. 2012) (“notes, task lists,
outlines, memoranda, presentations, and draft letters authored by . . . non-attorney Chevron
employees . . . must be disclosed as they . . . are not independently protected as work product”).
4
  CNTRL00374317-20, CNTRL00374328-36.
         Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 3 of 29
                                                                                        PAGE 3




documents that were not communications, they are not protected by the attorney-client
privilege”); S.E.C. v. Beacon Hill Asset Mgmt. LLC, 231 F.R.D. 134, 143 (S.D.N.Y. 2004) (“To
bthe extent that BH relies on the attorney-client privilege to protect the spreadsheets, its index
and affidavit are woefully inadequate. . . . [T]he index fails to identify an essential element of
the attorney-client privilege, namely the existence of an attorney-client communication.”); RBS
Citizens, N.A. v. Husain, 291 F.R.D. 209, 220 (N.D. Ill. 2013) (“These documents,” including
spreadsheets, “are not protected under the attorney-client privilege . . . because they are not
communications to or from an attorney, nor is there any indication that they were intended to be
confidential.”). But even the 51 spreadsheets that were attached to emails5 are not privileged
because they were not part of a communication with an attorney and there is no indication that
they were made for the purpose of obtaining or relaying legal advice.
        Finally, Defendant improperly withholds four emails between non-attorneys as
privileged.6 Communications between non-attorneys within a corporation are only protected by
the attorney client privilege when they are made “for the purpose of obtaining or relaying legal
advice.” Applied Medical Resources Corp. v. Ethicon, Inc., 2005 WL 6567355 *2 (C.D. Cal.
May 23, 2005). Here, however, there is no indication in the privilege log that any of these
communications involved the obtaining or relaying of legal advice. During the meet and confer
process, Defendant clarified that these four emails involved forwarding the spreadsheets
described above, which are not privileged, and, vaguely, that the communications “discuss[]
legal advice regarding Green Works claims.” As such, they cannot be properly deemed
privileged. See, e.g., Lewis, 266 F.R.D. at 444 (“if any of the non-attorney communications
between employees . . . that are listed on Defendants’ privilege log do not expressly reference
communications with counsel, Defendants will need to take care not to withhold those
documents improperly on the basis of attorney-client privilege”).

Defendant’s Positions
        As this Court is aware, this putative class action lawsuit centers on whether the phrase
“naturally derived” found on the packaging of Clorox’s Green Works cleaning products is
deceptive in light of a small amount of synthetic ingredients. It is undisputed that Green Works
products contain at least 95% naturally derived ingredients, and that Clorox has publicly
disclosed that its products contain a small amount of synthetic fragrances, coloring, and
preservatives because of the lack of suitable alternative ingredients. Nonetheless, Plaintiffs
claim that they believed that “naturally derived” meant “100% natural” or “all natural,” and that
they expected Green Works toilet bowl cleaners, detergents, and other cleaning products to be
completely free of any synthetic ingredients.
        In response to Plaintiffs’ discovery requests, Clorox has produced thousands of pages of
documents, but it has withheld fewer than 200 documents on the basis of attorney-client
privilege and/or attorney work-product doctrine. In response to Plaintiffs’ requests, Clorox has
amended its privilege log to provide further detail (Ex. A), participated in multiple phone calls,

5
  CNTRL00536623-27, CNTRL00536629-35, CNTRL00536733-45, CNTRL00538002,
CNTRL00540311, CNTRL00541179-91, CNTRL00566920-24 and CNTRL00566926-32.
6
  CNTRL00536622, CNTRL00536732, CNTRL00541178 and CNTRL00566919.
         Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 4 of 29
                                                                                           PAGE 4




and provided lengthy email correspondence that provides detailed information on the disputed
documents. See Ex. B (email correspondence with Plaintiffs’ counsel). Nonetheless, Plaintiffs
persist in trying to obtain these privileged and confidential documents. Plaintiffs’ points are not
well-taken.
         First, Plaintiffs insist that 68 documents are not entitled to the work-product protection
because their creation preceded the filing of this lawsuit in 2017. But the case law is clear that
the “anticipation of litigation” requirement is met as long as “there was some threat of an
adversarial proceeding.” Ocean Mammal Inst. v. Gates, No. 07-00254, 2008 WL 2185180, at
(*11) (D. Haw. May 27, 2008) (citing F.T.C. v. Grolier Inc., 462 U.S. 19, 25 (1983)).
Importantly, when a party has “been sued in the past few years on the same or similar types of
program,” courts conclude that relevant documents were “prepared in anticipation of litigation.”
Id. at *13. As one court explained, “work product is not merely that material prepared after
initiation of litigation, but also material prepared in anticipation of there being litigation.”
Bendure v. Star Targets, No. 14-89, 2015 WL 8375137, at *5 (D. Mont. Dec. 9, 2015) (emphasis
added).
        Here, as Plaintiffs acknowledge, the use of the term “natural” on food products has
become a flashpoint for litigation with literally dozens of false advertising lawsuits being filed
across the country in the past half-decade. Indeed, the FDA in 2015 initiated regulatory review
of the use of the word “natural” because of the tsunami of “litigation between private parties.”
See https://www.federalregister.gov/ documents/2015/11/12/2015-28779/use-of-the-term-
natural-in-the-labeling-of-human-food-products-request-for-information-and-comments.
        As Clorox’s counsel explained during a recent meet-and-confer, Clorox potentially
anticipated litigation over the use of the word “natural” on Green Works product because Clorox
over the past several years has faced numerous threats of litigation concerning the word “natural”
on other products in its portfolio. In other words, Clorox “in the past few years” has faced “the
same or similar types” of claims, and therefore approached “natural” claims on Green Works “in
anticipation of litigation.” Ocean Mammal Inst., 2008 WL 2185180, at *13. Accordingly,
documents concerning the use of the word “natural” on Green Works products were created in
anticipation of litigation, even if this lawsuit had not yet been filed at the time. Cf., e.g., Redding
v. Prosight Specialty Mgmt. Co., Inc., is on-point. No 12-98-H-CCL, 2013 WL 12316880, at *4
(D. Mont. Jan. 14, 2013) (citing FTC v. Grolier Inc., 462 U.S. 19, 26 (1983) (rejecting plaintiff’s
“narrow view of the Rule 26(b)(3) protection” in which he argued that the work product doctrine
only applies if it the document was prepared in “anticipation of the current litigation.”).
        Second, Plaintiff objects to the assertion of the attorney work-product for nine documents
that were authored by non-attorneys. But as the privilege log shows, these emails incorporate
“legal advice from Clorox in-house counsel regarding labeling of Green Works cleaning
products” and attach several documents authored by attorneys. See, e.g., Ex. A at Doc No. 50
(amended privilege log) and Ex. B (explaining that the emails are “parents” to various work
product documents authored by in-house counsel).
       Third, Plaintiffs try to cast aside the attorney-client privilege in seeking privileged
information contained in Microsoft Excel spreadsheets. As reflected in the privilege log and as
explained during a meet-and-confer call as well as in a Jan. 11, 2019 email (Ex. B), the Excel
         Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 5 of 29
                                                                                          PAGE 5




spreadsheets include legal advice authored by Clorox’s in-house counsel. The mere fact that this
legal advice was included in spreadsheets (as opposed to an email or a Word document) does not
somehow deny them of their privilege. See, e.g., In re Morning Song Bird Food Litig., 2015 WL
12791473, at *3 (S.D. Cal. July 17, 2015) (denying a motion to compel documents, including
“spreadsheets circulated among client personnel and environmental, health, and safety field
auditors,” and “spreadsheet reports circulated among client personnel and environmental, health,
and safety field auditors” on the basis of attorney-client privilege); Cook v. Taser Int'l, Inc., 2006
WL 1520243, at *4 (D. Nev. May 26, 2006) (denying a motion to compel “spreadsheets and
other documents to which Plaintiff objects based on its assertion of the attorney-
client privilege or work-product doctrine”).
        Plaintiffs make the secondary argument that some of the Excel spreadsheets were not
attached to any emails, and that therefore they are not “communications.” But as Clorox’s
counsel explained in a January 18, 2019 email, those Excel spreadsheets are likely prior or
different drafts of the spreadsheets that were sent (or are copies of spreadsheets that were saved
before they were attached and sent). Ex. B. Courts have held that even prior drafts of
communications are still protected under the attorney-client privilege. See, e.g., Gen-Probe Inc.
v. Becton, Dickinson & Co., No. 09-CV-2319, 2012 WL 3762447, at *2 (S.D. Cal. Aug. 29,
2012) (“[Defendant] argues that the drafts cannot be protected by the attorney-
client privilege because they are not ‘actual communications.’ This argument is not persuasive
… the communications remain protected by the attorney client privilege.”); Ideal Elec. Co. v.
Flowserve Corp., 230 F.R.D. 603, 608 (D. Nev. 2005): “[T]his Court concludes that attorney-
client privilege protects the draft affidavits.”).
         Finally, Plaintiffs seek to strip attorney-client privilege from four emails because they
involved non-lawyers. But Plaintiffs acknowledge that communications between non-attorneys
are still privileged if they were sent “for the purpose of obtaining or relaying legal advice.”
Applied Medical Resources Corp. v. Ethicon, Inc., 2005 WL 6567355 *2 (C.D. Cal. May 23,
2005). As explained in Clorox’s outside counsel’s January 19 email to Plaintiffs (Ex. B), these
emails clearly are “relaying legal advice”:
   -   CNTRL00536622 and CNTRL00536732 – Email from Matt Richards to Connie Lin
       forwarding privileged claims matrixes [i.e., spreadsheets containing legal advice from in-
       house counsel] and discussing legal advice regarding Green Works claims.

   -   CNTRL00541178 - Email from Matt Richards to Chelsea Broderick and Khorshid
       Rahmaninejad forwarding privileged claims matrixes [i.e., spreadsheets containing legal
       advice from in-house counsel] and discussing legal advice regarding Green Works
       claims.

   -   CNTRL00566919 - Email from Matt Richards to Melissa Saye and Gretchen Hellmann
       forwarding privileged claims matrixes [i.e., spreadsheets containing legal advice from in-
       house counsel] and discussing legal advice regarding Green Works claims.
        Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 6 of 29
                                                                           PAGE 6




Dated: January 28, 2019             BURSOR & FISHER, P.A.

                                    By:    /s/ L. Timothy Fisher
                                           L. Timothy Fisher

                                    L. Timothy Fisher (State Bar No. 191626)
                                    1990 North California Blvd., Suite 940
                                    Walnut Creek, CA 94596
                                    Telephone: (925) 300-4455
                                    Email: ltfisher@bursor.com

                                    Attorneys for Plaintiffs

Dated: January 28, 2019             JENNER & BLOCK LLP

                                    By:    /s/ Kenneth K. Lee
                                              Kenneth K. Lee

                                    633 West 5th Street, Suite 3600
                                    Los Angeles, CA 90071
                                    Telephone: (213) 239-5152
                                    Email: klee@jenner.com

                                    Dean N. Panos (Pro Hac Vice)
                                    353 N. Clark Street
                                    Chicago, IL 60654-3456
                                    Telephone: (312) 222-9350
                                    Email: dpanos@jenner.com

                                    Attorneys for Defendant
Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 7 of 29




                                                    EXHIBIT A
                                                                                                   Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 8 of 29
                                                                                                                                                              The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent     Author                 From (Email)                             To (Email)                               CC (Email)                 Email Subject                               File Name                         Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                1 Action Required: Greenworks              1 Action Required: Greenworks                                      Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Threatened Class Action (Rosillo) Legal    Threatened Class Action (Rosillo) Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00170605       1    Microsoft Outlook Note     1      7/20/2017 1:03    7/20/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Hold Notice Reminder                       Hold Notice Reminder                       Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                                                                                                                              Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work         to lawsuit regarding labeling of Green
CNTRL00170797       2    Microsoft Outlook Note     1     7/25/2017 11:30    7/25/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              The Clorox Company Legal Hold Notice       The Clorox Company Legal Hold Notice       Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                Action Required: Greenworks                Action Required: Greenworks                                        Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                   Emily Thompson                                                         Threatened Class Action (Rosillo) Legal    Threatened Class Action (Rosillo) Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00171471       3    Microsoft Outlook Note     1      7/13/2017 9:20    7/13/2017              <clorox.legal.holds@clorox.com>      <emily.thompson@clorox.com>                                            Hold Notice                                Hold Notice                                Product                 Works cleaning products.
                                                                                                                                                                                                                Threatened Class Action                    Threatened Class Action                                            Document preservation notice from
                                                                                                                                                                                                                (Cooper/Matuszewski re "naturally          (Cooper/Matuszewski re "naturally                                  Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          derived" and "green" claims) Rev. Legal    derived" and "green" claims) Rev. Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00172993       4    Microsoft Outlook Note     1      7/26/2017 9:00    7/26/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Hold Notice                                Hold Notice                                Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                2 Action Required: Greenworks              2 Action Required: Greenworks                                      Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Threatened Class Action (Rosillo) Legal    Threatened Class Action (Rosillo) Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00173060       5    Microsoft Outlook Note     1      7/27/2017 1:01    7/27/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Hold Notice Reminder                       Hold Notice Reminder                       Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                1 Action Required: Gregorio and Quiroz     1 Action Required: Gregorio and Quiroz                             Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          v. The Clorox Company Legal Hold           v. The Clorox Company Legal Hold           Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00173219       6    Microsoft Outlook Note     1       8/1/2017 1:00      8/1/2017             <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Notice Reminder                            Notice Reminder                            Product                 Works cleaning products.
                                                                                                                                                                                                                1 Action Required: Greenworks              1 Action Required: Greenworks
                                                                                                                                                                                                                Threatened Class Action                    Threatened Class Action                                            Document preservation notice from
                                                                                                                                                                                                                (Cooper/Matuszewski re "naturally          (Cooper/Matuszewski re "naturally                                  Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          derived" and "green" claims) Rev. Legal    derived" and "green" claims) Rev. Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00173307       7    Microsoft Outlook Note     1       8/2/2017 1:01      8/2/2017             <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Hold Notice Reminder                       Hold Notice Reminder                       Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                2 Action Required: Gregorio and Quiroz     2 Action Required: Gregorio and Quiroz                             Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          v. The Clorox Company Legal Hold           v. The Clorox Company Legal Hold           Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00173598       8    Microsoft Outlook Note     1       8/8/2017 1:00      8/8/2017             <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Notice Reminder                            Notice Reminder                            Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                                                                                                                              Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Reminder: Greenworks Threatened            Reminder: Greenworks Threatened            Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00177092       9    Microsoft Outlook Note     1      9/23/2017 1:00    9/23/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Class Action (Rosillo) Legal Hold Notice   Class Action (Rosillo) Legal Hold Notice   Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                                                                                                                              Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Reminder: Gregorio and Quiroz v. The       Reminder: Gregorio and Quiroz v. The       Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00179055      10    Microsoft Outlook Note     1     10/23/2017 1:00   10/23/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Clorox Company Legal Hold Notice           Clorox Company Legal Hold Notice           Product                 Works cleaning products.
                                                                                                                                                                                                                Reminder: Greenworks Threatened            Reminder: Greenworks Threatened                                    Document preservation notice from
                                                                                                                                                                                                                Class Action (Cooper/Matuszewski re        Class Action (Cooper/Matuszewski re                                Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          "naturally derived" and "green" claims)    "naturally derived" and "green" claims)    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00179187      11    Microsoft Outlook Note     1     10/24/2017 1:00   10/24/2017              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              Rev. Legal Hold Notice                     Rev. Legal Hold Notice                     Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                                                                                                                              Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                          Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work         to lawsuit regarding labeling of Green
CNTRL00187774      12    Microsoft Outlook Note     1      4/19/2018 9:10    4/19/2018              <clorox.legal.holds@clorox.com>      emily.thompson@clorox.com                                              The Clorox Company - Legal Hold Notice The Clorox Company - Legal Hold Notice Product                         Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Email to Clorox in-house counsel
                                                                                                                                         Ylaria Sanchez                                                         RE: Attorney Client Privileged - Green     RE: Attorney Client Privileged - Green     Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00190893      13    Microsoft Outlook Note     1       5/9/2017 9:31      5/9/2017             "emily thompson"                     <ylaria.sanchez@clorox.com>                                            Works                                      Works                                      Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Email from Clorox in-house counsel
                                                                                                                                         Khorshid Rahmaninejad                                                                                                                                        Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00208377      14    Microsoft Outlook Note     1     2/21/2018 10:24    2/21/2018              Ellen Brown <ellen.brown@clorox.com> <khorshid.rahmaninejad@clorox.com>                                     PRIVILEGED: Green Works                    PRIVILEGED: Green Works                    Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                              Document preservation notice from
                                                                                                                                                                                                                                                                                                                              Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                   Matt Richards                                                          Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work         to lawsuit regarding labeling of Green
CNTRL00221745      15    Microsoft Outlook Note     1      8/4/2017 12:25      8/4/2017             <clorox.legal.holds@clorox.com>      <matt.richards@clorox.com>                                             The Clorox Company Legal Hold Notice       The Clorox Company Legal Hold Notice       Product                 Works cleaning products.




                                                                                                                                                                             Page 1 of 13
                                                                                                   Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 9 of 29
                                                                                                                                                              The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent     Author                    From (Email)                          To (Email)                                CC (Email)                           Email Subject                               File Name                         Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                           Action Required: Greenworks                Action Required: Greenworks                                        Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                   Matt Richards                                                                     Threatened Class Action (Rosillo) Legal    Threatened Class Action (Rosillo) Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00221746      16    Microsoft Outlook Note     1      8/4/2017 12:35      8/4/2017             <clorox.legal.holds@clorox.com>      <matt.richards@clorox.com>                                                        Hold Notice                                Hold Notice                                Product                 Works cleaning products.
                                                                                                                                                                                                                           Threatened Class Action                    Threatened Class Action                                            Document preservation notice from
                                                                                                                                                                                                                           (Cooper/Matuszewski re "naturally          (Cooper/Matuszewski re "naturally                                  Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                   Matt Richards                                                                     derived" and "green" claims) Rev. Legal    derived" and "green" claims) Rev. Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00221747      17    Microsoft Outlook Note     1      8/4/2017 12:30      8/4/2017             <clorox.legal.holds@clorox.com>      <matt.richards@clorox.com>                                                        Hold Notice                                Hold Notice                                Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     Reminder: Greenworks Threatened            Reminder: Greenworks Threatened            Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00237592      18    Microsoft Outlook Note     1      9/23/2017 1:00    9/23/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Class Action (Rosillo) Legal Hold Notice   Class Action (Rosillo) Legal Hold Notice   Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     Reminder: Gregorio and Quiroz v. The       Reminder: Gregorio and Quiroz v. The       Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00239990      19    Microsoft Outlook Note     1     10/23/2017 1:00   10/23/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Clorox Company Legal Hold Notice           Clorox Company Legal Hold Notice           Product                 Works cleaning products.
                                                                                                                                                                                                                           Reminder: Greenworks Threatened            Reminder: Greenworks Threatened                                    Document preservation notice from
                                                                                                                                                                                                                           Class Action (Cooper/Matuszewski re        Class Action (Cooper/Matuszewski re                                Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     "naturally derived" and "green" claims)    "naturally derived" and "green" claims)    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00240090      20    Microsoft Outlook Note     1     10/24/2017 1:00   10/24/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Rev. Legal Hold Notice                     Rev. Legal Hold Notice                     Product                 Works cleaning products.
                                                                                                                                         Sacha Connor                                                                                                                                                                                    Email from Clorox in-house counsel
                                                                                                                                         <sacha.connor@clorox.com>; Greg                                                   RE: Reminder: Gregorio and Quiroz v.       RE: Reminder: Gregorio and Quiroz v.       Attorney-Client; Work   providing advice regarding document
CNTRL00245783      21    Microsoft Outlook Note     1      1/22/2018 8:32    1/22/2018              Ellen Brown <ellen.brown@clorox.com> Morales <greg.morales@clorox.com>                                                 The Clorox Company Legal Hold Notice       The Clorox Company Legal Hold Notice       Product                 preservation notice.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work         to lawsuit regarding labeling of Green
CNTRL00250949      22    Microsoft Outlook Note     1      4/19/2018 9:10    4/19/2018              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           The Clorox Company - Legal Hold Notice The Clorox Company - Legal Hold Notice Product                         Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                           1 Action Required: Gregorio and Quiroz     1 Action Required: Gregorio and Quiroz                             Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     v. The Clorox Company - Legal Hold         v. The Clorox Company - Legal Hold         Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00251028      23    Microsoft Outlook Note     1      4/26/2018 1:02    4/26/2018              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Notice Reminder                            Notice Reminder                            Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                           2 Action Required: Gregorio and Quiroz     2 Action Required: Gregorio and Quiroz                             Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     v. The Clorox Company - Legal Hold         v. The Clorox Company - Legal Hold         Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00251128      24    Microsoft Outlook Note     1       5/3/2018 1:01      5/3/2018             <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Notice Reminder                            Notice Reminder                            Product                 Works cleaning products.
                                                                                                                                         Diane Mellett
                                                                                                                                         <diane.mellett@clorox.com>; Khorshid
                                                                                                                                         Rahmaninejad
                                                                                                                                         <khorshid.rahmaninejad@clorox.com>;         Kathryn Page                                                                                                                                        Email reflecting legal advice from Clorox
                                                                                                                                         Sacha Connor                                <kathryn.page@clorox.com>; Svetlana                                                                                         Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00274966      25    Microsoft Outlook Note     1     7/13/2016 15:03    7/13/2016              Heather Day <heather.day@clorox.com> <sacha.connor@clorox.com>                   Walker <svetlana.walker@clorox.com>   Gw Claims Response                         Gw Claims Response                         Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Email reflecting legal advice from Clorox
                                                                                                                                         "diane mellett"; "khorshid rahmaninejad";                                                                                                                               Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00276401      26    Microsoft Outlook Note     1     7/13/2016 15:03    7/13/2016              "heather day"                        "sacha connor"                              "kathryn page"; "svetlana walker"     Gw Claims Response                         Gw Claims Response                         Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                           Action Required: Greenworks                Action Required: Greenworks                                        Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     Threatened Class Action (Rosillo) Legal    Threatened Class Action (Rosillo) Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00308185      27    Microsoft Outlook Note     1      7/13/2017 9:20    7/13/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Hold Notice                                Hold Notice                                Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work         to lawsuit regarding labeling of Green
CNTRL00308963      28    Microsoft Outlook Note     1     7/25/2017 11:30    7/25/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           The Clorox Company Legal Hold Notice       The Clorox Company Legal Hold Notice       Product                 Works cleaning products.
                                                                                                                                                                                                                           Threatened Class Action                    Threatened Class Action                                            Document preservation notice from
                                                                                                                                                                                                                           (Cooper/Matuszewski re "naturally          (Cooper/Matuszewski re "naturally                                  Clorox Senior Corporate Counsel related
                                                                                                    Clorox Legal Holds                                                                                                     derived" and "green" claims) Rev. Legal    derived" and "green" claims) Rev. Legal    Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00309296      29    Microsoft Outlook Note     1      7/26/2017 9:00    7/26/2017              <clorox.legal.holds@clorox.com>      sacha.connor@clorox.com                                                           Hold Notice                                Hold Notice                                Product                 Works cleaning products.




                                                                                                                                                                             Page 2 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 10 of 29
                                                                                                                                                               The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                 From (Email)                          To (Email)                               CC (Email)                            Email Subject                               File Name                        Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                             1 Action Required: Greenworks             1 Action Required: Greenworks
                                                                                                                                                                                                                             Threatened Class Action                   Threatened Class Action                                           Document preservation notice from
                                                                                                                                                                                                                             (Cooper/Matuszewski re "naturally         (Cooper/Matuszewski re "naturally                                 Clorox Senior Corporate Counsel related
                                                                                                        Clorox Legal Holds                                                                                                   derived" and "green" claims) Rev. Legal   derived" and "green" claims) Rev. Legal   Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00309836      30    Microsoft Outlook Note     1       8/2/2017 1:01      8/2/2017                 <clorox.legal.holds@clorox.com>     sacha.connor@clorox.com                                                          Hold Notice Reminder                      Hold Notice Reminder                      Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Email to Clorox in-house counsel
                                                                                                        Sacha Connor                                                                                                         FW: Reminder: Gregorio and Quiroz v.      FW: Reminder: Gregorio and Quiroz v.      Attorney-Client; Work   seeking advice regarding document
CNTRL00353764      31    Microsoft Outlook Note     1      1/21/2018 7:24    1/21/2018                  <sacha.connor@clorox.com>           Ellen Brown <ellen.brown@clorox.com>                                             The Clorox Company Legal Hold Notice      The Clorox Company Legal Hold Notice      Product                 preservation notice.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                        Clorox Legal Holds                                                                                                   Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work       to lawsuit regarding labeling of Green
CNTRL00365234      32    Microsoft Outlook Note     1     2/20/2018 14:55    2/20/2018                  <clorox.legal.holds@clorox.com>     tiffany.leung@clorox.com                                                         The Clorox Company Legal Hold Notice      The Clorox Company Legal Hold Notice      Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                             1 Action Required: Gregorio and Quiroz    1 Action Required: Gregorio and Quiroz                            Clorox Senior Corporate Counsel related
                                                                                                        Clorox Legal Holds                                                                                                   v. The Clorox Company Legal Hold          v. The Clorox Company Legal Hold          Attorney-Client; Work   to lawsuit regarding labeling of Green
CNTRL00365454      33    Microsoft Outlook Note     1      2/27/2018 1:00    2/27/2018                  <clorox.legal.holds@clorox.com>     tiffany.leung@clorox.com                                                         Notice Reminder                           Notice Reminder                           Product                 Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Document preservation notice from
                                                                                                                                                                                                                                                                                                                                         Clorox Senior Corporate Counsel related
                                                                                                        Clorox Legal Holds                                                                                                   Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work       to lawsuit regarding labeling of Green
CNTRL00367586      34    Microsoft Outlook Note     1      4/19/2018 9:10    4/19/2018                  <clorox.legal.holds@clorox.com>     tiffany.leung@clorox.com                                                         The Clorox Company - Legal Hold Notice The Clorox Company - Legal Hold Notice Product                       Works cleaning products.
                                                                                                                                                                                     Camille Bridges                                                                                                                                     Email from Clorox in-house counsel
                                                                                                                                            Greg Morales                             <camille.bridges@clorox.com>; Tiffany   FW: PRIVILEGED - Green Works IRI          FW: PRIVILEGED - Green Works IRI          Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00367633      35    Microsoft Outlook Note     1      4/20/2018 8:18    4/20/2018                  Ellen Brown <ellen.brown@clorox.com> <greg.morales@clorox.com>               Leung <tiffany.leung@clorox.com>        data                                      data                                      Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374317      36    Spreadsheet                1      3/1/2013 13:54                 Rayson                                                                                                                                                                       GW AFH % Natural Claims Matrix.xls        Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                     GW AFH Concentrates NNFC NG               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374318      37    Spreadsheet                1      3/1/2013 13:53                 Rayson                                                                                                                                                                       1_25_10.xls                               Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374319      38    Spreadsheet                1     1/22/2013 14:26                 Rayson                                                                                                                                                                       GW APC Claims Matrix 12-03-2012.xls       Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                     GW Chlorine-Free Bleach Claims            Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374320      39    Spreadsheet                1     1/22/2013 11:45                 Rayson                                                                                                                                                                       Matrix.xls                                Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374328      40    Spreadsheet                1     1/22/2013 15:12                 Rayson                                                                                                                                                                       GW GBC Claims Matrix 1-20-2012.xls        Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374329      41    Spreadsheet                1     1/22/2013 15:14                 Rayson                                                                                                                                                                       GW GC Claims Matrix 1-30-2011.xls         Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374330      42    Spreadsheet                1     1/22/2013 14:57                 Rayson                                                                                                                                                                       GW GSC Claims Matrix 12-14-2011.xls       Product                 products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                               Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374331      43    Spreadsheet                1     8/26/2015 14:52                 Rayson                                                                                                                                                                       GW Lakeland Claims Matrix 2-2-2011.xls Product                    products.
                                                                                                                                                                                                                                                                                                                                         Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                         from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                     GW laundry stain remover Claims           Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00374332      44    Spreadsheet                1     8/26/2015 14:50                 Rayson                                                                                                                                                                       Matrix_NG 1_25_10.xls                     Product                 products.




                                                                                                                                                                              Page 3 of 13
                                                                                                      Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 11 of 29
                                                                                                                                                                      The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent        Author                 From (Email)                               To (Email)                                  CC (Email)               Email Subject                              File Name                       Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00374333      45    Spreadsheet                1     1/22/2013 15:17                Rayson                                                                                                                                                                 GW LDL Claims Matrix 1-20-2012.xls      Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00374334      46    Spreadsheet                1     1/22/2013 14:59                Rayson                                                                                                                                                                 GW MTBC Claims Matrix 1-20-2012.xls     Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                               GW Oxi Stain Remover Claims Matrix      Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00374335      47    Spreadsheet                1     1/22/2013 13:36                Rayson                                                                                                                                                                 Trinity 1-20-2012.xls                   Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00374336      48    Spreadsheet                1     1/22/2013 15:05                Rayson                                                                                                                                                                 GW Wipes Claims Matrix 12-14-2011.xls Product                    products.
                                                                                                                                                                                                                                                                                                                                 Document preservation notice from
                                                                                                                                                                                                                                                                                                                                 Clorox Senior Corporate Counsel related
                                                                                                       Clorox Legal Holds                        Matt Richards Bull                                                     Action Required: Gregorio and Quiroz v. Action Required: Gregorio and Quiroz v. Attorney-Client; Work    to lawsuit regarding labeling of Green
CNTRL00525360      49    Microsoft Outlook Note     1      4/19/2018 9:10    4/19/2018                 <clorox.legal.holds@clorox.com>           <matt.richards@clorox.com>                                             The Clorox Company - Legal Hold Notice The Clorox Company - Legal Hold Notice Product                    Works cleaning products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                   Email reflecting legal advice from Clorox
                                                                                                       richards83a271ba-0e57-48a1-bf9e-                                                                                                                                                                 Attorney-Client; Work    in-house counsel regarding labeling of
CNTRL00536622      50    Microsoft Outlook Note     1     8/26/2015 16:54    8/26/2015                 9baa41695723c44">                         Connie Lin <connie.lin@clorox.com>                                     FW: GW Claims                           FW: GW Claims                           Product                  Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536623      51    Spreadsheet                1      3/1/2013 13:54                Rayson                                                                                                                                                                 GW AFH % Natural Claims Matrix.xls      Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                               GW AFH Concentrates NNFC NG             Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536624      52    Spreadsheet                1      3/1/2013 13:53                Rayson                                                                                                                                                                 1_25_10.xls                             Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536625      53    Spreadsheet                1     1/22/2013 14:26                Rayson                                                                                                                                                                 GW APC Claims Matrix 12-03-2012.xls     Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                               GW Chlorine-Free Bleach Claims          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536626      54    Spreadsheet                1     1/22/2013 11:45                Rayson                                                                                                                                                                 Matrix.xls                              Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536627      55    Spreadsheet                1     1/22/2013 15:12                Rayson                                                                                                                                                                 GW GBC Claims Matrix 1-20-2012.xls      Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536629      56    Spreadsheet                1     1/22/2013 14:57                Rayson                                                                                                                                                                 GW GSC Claims Matrix 12-14-2011.xls     Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536630      57    Spreadsheet                1     1/22/2013 15:17                Rayson                                                                                                                                                                 GW LDL Claims Matrix 1-20-2012.xls      Product                  products.
                                                                                                                                                                                                                                                                                                                                 Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                 from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536631      58    Spreadsheet                1     1/22/2013 14:59                Rayson                                                                                                                                                                 GW MTBC Claims Matrix 1-20-2012.xls     Product                  products.




                                                                                                                                                                                     Page 4 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 12 of 29
                                                                                                                                                                     The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                 From (Email)                                To (Email)                               CC (Email)             Email Subject                  File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                               GW Oxi Stain Remover Claims Matrix    Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536632      59    Spreadsheet                1     1/22/2013 13:36                 Rayson                                                                                                                                                 Trinity 1-20-2012.xls                 Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536633      60    Spreadsheet                1     1/22/2013 15:05                 Rayson                                                                                                                                                 GW Wipes Claims Matrix 12-14-2011.xls Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536634      61    Spreadsheet                1     8/26/2015 15:52                 Rayson                                                                                                                                                 GW Lakeland Claims Matrix 2-2-2011.xls Product                 products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                               GW laundry stain remover Claims       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536635      62    Spreadsheet                1     8/26/2015 15:50                 Rayson                                                                                                                                                 Matrix_NG 1_25_10.xls                 Product                  products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                 Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Beth Azeveda                                                                                                                         Attorney-Client; Work    in-house counsel regarding labeling of
CNTRL00536732      63    Microsoft Outlook Note     1      9/2/2015 11:37      9/2/2015                 9baa41695723c44">                         <beth.azeveda@clorox.com>                                            FW: GW Claims             FW: GW Claims                         Product                  Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536733      64    Spreadsheet                1      3/1/2013 13:54                 Rayson                                                                                                                                                 GW AFH % Natural Claims Matrix.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                               GW AFH Concentrates NNFC NG           Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536734      65    Spreadsheet                1      3/1/2013 13:53                 Rayson                                                                                                                                                 1_25_10.xls                           Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536735      66    Spreadsheet                1     1/22/2013 14:26                 Rayson                                                                                                                                                 GW APC Claims Matrix 12-03-2012.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                               GW Chlorine-Free Bleach Claims        Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536736      67    Spreadsheet                1     1/22/2013 11:45                 Rayson                                                                                                                                                 Matrix.xls                            Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536737      68    Spreadsheet                1     1/22/2013 15:12                 Rayson                                                                                                                                                 GW GBC Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536738      69    Spreadsheet                1     1/22/2013 15:14                 Rayson                                                                                                                                                 GW GC Claims Matrix 1-30-2011.xls     Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536739      70    Spreadsheet                1     1/22/2013 14:57                 Rayson                                                                                                                                                 GW GSC Claims Matrix 12-14-2011.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536740      71    Spreadsheet                1     1/22/2013 15:17                 Rayson                                                                                                                                                 GW LDL Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                     Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00536741      72    Spreadsheet                1     1/22/2013 14:59                 Rayson                                                                                                                                                 GW MTBC Claims Matrix 1-20-2012.xls   Product                  products.




                                                                                                                                                                                    Page 5 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 13 of 29
                                                                                                                                                                       The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                 From (Email)                                  To (Email)                                 CC (Email)                       Email Subject                               File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                         GW Oxi Stain Remover Claims Matrix      Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00536742      73    Spreadsheet                1     1/22/2013 13:36                 Rayson                                                                                                                                                                           Trinity 1-20-2012.xls                   Product                 products.
                                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                                 Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00536743      74    Spreadsheet                1     1/22/2013 15:05                 Rayson                                                                                                                                                                           GW Wipes Claims Matrix 12-14-2011.xls Product                   products.
                                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                                 Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00536744      75    Spreadsheet                1     8/26/2015 15:52                 Rayson                                                                                                                                                                           GW Lakeland Claims Matrix 2-2-2011.xls Product                  products.
                                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                         GW laundry stain remover Claims         Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00536745      76    Spreadsheet                1     8/26/2015 15:50                 Rayson                                                                                                                                                                           Matrix_NG 1_25_10.xls                   Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group                                                                 Gretchen Hellmann
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt   Ylaria Sanchez                             <gretchen.hellmann@clorox.com>;                                                                                                               Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          <ylaria.sanchez@clorox.com>; Robin         Patricia Cerda                                                                                                                                seeking legal advice regarding labeling
CNTRL00536759      77    Microsoft Outlook Note     1      9/2/2015 14:17      9/2/2015                 9baa41695723c44">                         Stoner <robin.stoner@clorox.com>           <patricia.cerda@clorox.com>           RE: GW Claims                           RE: GW Claims                           Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                            Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                            Gretchen Hellmann                                                                                                                             seeking legal advice regarding labeling
CNTRL00536795      78    Microsoft Outlook Note     1      9/3/2015 11:22      9/3/2015                 9baa41695723c44">                         <svetlana.walker@clorox.com>               <gretchen.hellmann@clorox.com>        RE: GW Claims                           RE: GW Claims                           Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                            Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                                                                                                                                                                          seeking legal advice regarding labeling
CNTRL00536796      79    Microsoft Outlook Note     1      9/3/2015 11:32      9/3/2015                 9baa41695723c44">                         <svetlana.walker@clorox.com>                                                     RE: GW Claims                           RE: GW Claims                           Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt   Svetlana Walker                                                                                                                                                                          Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          <svetlana.walker@clorox.com>; Jim          Gretchen Hellmann                                                                                                                             seeking legal advice regarding labeling
CNTRL00537136      80    Microsoft Outlook Note     1     9/22/2015 11:00    9/22/2015                  9baa41695723c44">                         McCabe III <jim.mccabe@clorox.com>         <gretchen.hellmann@clorox.com>        RE: Green Works Naming Convention       RE: Green Works Naming Convention       Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                              Gretchen Hellmann                                                                                                                             Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                            <gretchen.hellmann@clorox.com>; Jim                                                                                                           seeking legal advice regarding labeling
CNTRL00537138      81    Microsoft Outlook Note     1     9/22/2015 11:10    9/22/2015                  9baa41695723c44">                         <svetlana.walker@clorox.com>               McCabe III <jim.mccabe@clorox.com>    RE: Green Works Naming Convention       RE: Green Works Naming Convention       Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                            Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Gretchen Hellmann                                                                                                                                                                        in-house counsel regarding labeling of
CNTRL00537241      82    Microsoft Outlook Note     1      9/28/2015 9:00    9/28/2015                  9baa41695723c44">                         <gretchen.hellmann@clorox.com>                                                   FW: Green Works Naming Convention       FW: Green Works Naming Convention       Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                         GW Chlorine-Free Bleach Claims          Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538002      83    Spreadsheet                1     11/6/2015 12:14                 Rayson                                                                                                                                                                           Matrix.xls                              Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                            Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Caroline Martin                            Jim McCabe III                        RE: Clorox Environmental / Regulatory   RE: Clorox Environmental / Regulatory                           in-house counsel regarding labeling of
CNTRL00538604      84    Microsoft Outlook Note     1      12/8/2015 9:00    12/8/2015                  9baa41695723c44">                         <caroline.martin@clorox.com>               <jim.mccabe@clorox.com>               Group Contact                           Group Contact                           Attorney-Client         Green Works cleaning products.




                                                                                                                                                                                      Page 6 of 13
                                                                                                      Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 14 of 29
                                                                                                                                                                     The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent        Author                 From (Email)                                 To (Email)                               CC (Email)                       Email Subject                               File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                         Email reflecting legal advice from Clorox
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Caroline Martin                                                               RE: Clorox Environmental / Regulatory   RE: Clorox Environmental / Regulatory                           in-house counsel regarding labeling of
CNTRL00538605      85    Microsoft Outlook Note     1      12/8/2015 9:01    12/8/2015                 9baa41695723c44">                         <caroline.martin@clorox.com>                                                  Group Contact                           Group Contact                           Attorney-Client         Green Works cleaning products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                         Email to Clorox in-house counsel
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                                                                                                                                               Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00538668      86    Microsoft Outlook Note     1     12/3/2015 14:16    12/3/2015                 9baa41695723c44">                         <svetlana.walker@clorox.com>              Heather Day <heather.day@clorox.com> RE: Updated Green Works Claims         RE: Updated Green Works Claims          Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Updated GW Chlorine-Free Bleach         Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538669      87    Spreadsheet                1     12/1/2015 11:46                Rayson                                                                                                                                                                        Claims Matrix 12-1-2015.xls             Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Updated GW APC Claims Matrix 12-3-      Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538670      88    Spreadsheet                1     12/3/2015 14:10                Rayson                                                                                                                                                                        2015.xls                                Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Updated GW GBC Claims Matrix 12-3-      Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538671      89    Spreadsheet                1     12/3/2015 14:10                Rayson                                                                                                                                                                        2015.xls                                Product                 products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                         Email to Clorox in-house counsel
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                                                                                                                                               Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00538745      90    Microsoft Outlook Note     1     #############     12/11/2015                 9baa41695723c44">                         <svetlana.walker@clorox.com>              Heather Day <heather.day@clorox.com> RE: Updated Green Works Claims         RE: Updated Green Works Claims          Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Updated GW APC Claims Matrix 12-3-      Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538746      91    Spreadsheet                1     12/3/2015 14:10                Rayson                                                                                                                                                                        2015.xls                                Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Updated GW GBC Claims Matrix 12-3-      Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00538747      92    Spreadsheet                1     12/3/2015 14:10                Rayson                                                                                                                                                                        2015.xls                                Product                 products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                         Email reflecting legal advice from Clorox
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Racquel White                             Beth Azeveda                                                                                                        Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00539455      93    Microsoft Outlook Note     1      1/26/2016 9:43    1/26/2016                 9baa41695723c44">                         <racquel.white@clorox.com>                <beth.azeveda@clorox.com>           FW: Updated Green Works Claims          FW: Updated Green Works Claims          Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Copy of Updated GW APC Claims Matrix Attorney-Client; Work      labeling of Green Works cleaning
CNTRL00539456      94    Spreadsheet                1     12/2/2015 16:16                Rayson                                                                                                                                                                        12-1-2015.xls_SW.xls                    Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Copy of Updated GW LDL Claims Matrix Attorney-Client; Work      labeling of Green Works cleaning
CNTRL00539457      95    Spreadsheet                1     12/2/2015 16:18                Rayson                                                                                                                                                                        12-1-2015.xls_SW.xls                    Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                      Copy of Updated GW Wipes Claims         Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00539458      96    Spreadsheet                1     12/2/2015 16:18                Rayson                                                                                                                                                                        Matrix 12-1-2015.xls_SW.xls             Product                 products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                         Email reflecting legal advice from Clorox
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Beth Azeveda                                                                                                                                                                          in-house counsel regarding labeling of
CNTRL00539518      97    Microsoft Outlook Note     1      1/28/2016 9:05    1/28/2016                 9baa41695723c44">                         <beth.azeveda@clorox.com>                                                     RE: GW Wipes Label                      RE: GW Wipes Label                      Attorney-Client         Green Works cleaning products.




                                                                                                                                                                                    Page 7 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 15 of 29
                                                                                                                                                                      The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                 From (Email)                                 To (Email)                                CC (Email)                       Email Subject                   File Name                    Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                            Updated GW APC Claims Matrix 12-3-    Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00539544      98    Spreadsheet                1     12/3/2015 13:32                 Rayson                                                                                                                                                              2015.xls                              Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                                                                                                                                   Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00539581      99    Microsoft Outlook Note     1     1/28/2016 15:48    1/28/2016                  9baa41695723c44">                         <svetlana.walker@clorox.com>              Heather Day <heather.day@clorox.com> RE: Updated GW MTBC Claims   RE: Updated GW MTBC Claims            Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                  Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00539582      100   Spreadsheet                1     1/28/2016 15:42                 Rayson                                                                                                                                                              GW MTBC Claims Matrix 1-28-2016.xls   Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt   Beth Azeveda                                                                                                                                                              Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          <beth.azeveda@clorox.com>; Gabriel        Racquel White                                                                                                                   seeking legal advice regarding labeling
CNTRL00539623      101   Microsoft Outlook Note     1      2/2/2016 10:19      2/2/2016                 9baa41695723c44">                         Martinez <gabriel.martinez@clorox.com> <racquel.white@clorox.com>              RE: Legal Approval needed    RE: Legal Approval needed             Attorney-Client         of Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-                                                                                                                                                            Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00539637      102   Microsoft Outlook Note     1      2/2/2016 15:33      2/2/2016                 9baa41695723c44">                         Heather Day <heather.day@clorox.com>                                           FW: Updated GW MTBC Claims   FW: Updated GW MTBC Claims            Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                  Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00539638      103   Spreadsheet                1     1/28/2016 15:42                 Rayson                                                                                                                                                              GW MTBC Claims Matrix 1-28-2016.xls   Product                 products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                            Copy of GW Chlorine-Free Bleach       Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00540311      104   Spreadsheet                1      3/2/2016 12:55                 Rayson                                                                                                                                                              Claims Matrix (2).xls                 Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-                                                                                                                                                            Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00540407      105   Microsoft Outlook Note     1      3/7/2016 10:04      3/7/2016                 9baa41695723c44">                         Heather Day <heather.day@clorox.com>                                           RE: GW Bleach Routing        RE: GW Bleach Routing                 Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                            Copy of GW Chlorine-Free Bleach       Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00540408      106   Spreadsheet                1      3/7/2016 10:01                 Rayson                                                                                                                                                              Claims Matrix (2).xls                 Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Racquel White                             Sheyla Bermudez                                                                                                                 in-house counsel regarding labeling of
CNTRL00540412      107   Microsoft Outlook Note     1      3/7/2016 10:53      3/7/2016                 9baa41695723c44">                         <racquel.white@clorox.com>                <sheyla.bermudez@clorox.com>         FW: GW Bleach Routing        FW: GW Bleach Routing                 Attorney-Client         Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Racquel White                             Sheyla Bermudez                                                                                                                 in-house counsel regarding labeling of
CNTRL00540486      108   Microsoft Outlook Note     1      3/8/2016 15:35      3/8/2016                 9baa41695723c44">                         <racquel.white@clorox.com>                <sheyla.bermudez@clorox.com>         Re: GW Bleach Routing        Re: GW Bleach Routing                 Attorney-Client         Green Works cleaning products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                             Email reflecting legal advice from Clorox
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Chelsea Broderick                         Khorshid Rahmaninejad                                                                                   Attorney-Client; Work   in-house counsel regarding labeling of
CNTRL00541178      109   Microsoft Outlook Note     1     3/30/2016 14:25    3/30/2016                  9baa41695723c44">                         <chelsea.broderick@clorox.com>            <khorshid.rahmaninejad@clorox.com>   FW: GW Claims                FW: GW Claims                         Product                 Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                                                  Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00541179      110   Spreadsheet                1      3/1/2013 13:54                 Rayson                                                                                                                                                              GW AFH % Natural Claims Matrix.xls    Product                 products.




                                                                                                                                                                                     Page 8 of 13
                                                                                                      Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 16 of 29
                                                                                                                                                                    The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent        Author                 From (Email)                                To (Email)                               CC (Email)                  Email Subject                  File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                    GW AFH Concentrates NNFC NG           Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541180      111   Spreadsheet                1      3/1/2013 13:53                Rayson                                                                                                                                                      1_25_10.xls                           Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541181      112   Spreadsheet                1     1/22/2013 14:26                Rayson                                                                                                                                                      GW APC Claims Matrix 12-03-2012.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                    GW Chlorine-Free Bleach Claims        Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541182      113   Spreadsheet                1     1/22/2013 11:45                Rayson                                                                                                                                                      Matrix.xls                            Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541183      114   Spreadsheet                1     1/22/2013 15:12                Rayson                                                                                                                                                      GW GBC Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541184      115   Spreadsheet                1     1/22/2013 15:14                Rayson                                                                                                                                                      GW GC Claims Matrix 1-30-2011.xls     Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541185      116   Spreadsheet                1     1/22/2013 14:57                Rayson                                                                                                                                                      GW GSC Claims Matrix 12-14-2011.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541186      117   Spreadsheet                1     1/22/2013 15:17                Rayson                                                                                                                                                      GW LDL Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                                   labeling of Green Works cleaning
CNTRL00541187      118   Spreadsheet                1     1/22/2013 14:59                Rayson                                                                                                                                                      GW MTBC Claims Matrix 1-20-2012.xls   Attorney-Client          products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                    GW Oxi Stain Remover Claims Matrix    Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541188      119   Spreadsheet                1     1/22/2013 13:36                Rayson                                                                                                                                                      Trinity 1-20-2012.xls                 Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541189      120   Spreadsheet                1     1/22/2013 15:05                Rayson                                                                                                                                                      GW Wipes Claims Matrix 12-14-2011.xls Product                  products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541190      121   Spreadsheet                1     8/26/2015 15:52                Rayson                                                                                                                                                      GW Lakeland Claims Matrix 2-2-2011.xls Product                 products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                    GW laundry stain remover Claims       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00541191      122   Spreadsheet                1     8/26/2015 15:50                Rayson                                                                                                                                                      Matrix_NG 1_25_10.xls                 Product                  products.
                                                                                                       Matt Richards <"/o=mms/ou=exchange
                                                                                                       administrative group
                                                                                                       (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                      Email reflecting legal advice from Clorox
                                                                                                       richards83a271ba-0e57-48a1-bf9e-          Melissa Saye                             Gretchen Hellmann                                                                                Attorney-Client; Work    in-house counsel regarding labeling of
CNTRL00566919      123   Microsoft Outlook Note     1     10/14/2015 9:16   10/14/2015                 9baa41695723c44">                         <melissa.saye@clorox.com>                <gretchen.hellmann@clorox.com>   FW: GW Claims             FW: GW Claims                         Product                  Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                    Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                    from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                          Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566920      124   Spreadsheet                1      3/1/2013 13:54                Rayson                                                                                                                                                      GW AFH % Natural Claims Matrix.xls    Product                  products.




                                                                                                                                                                                   Page 9 of 13
                                                                                                      Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 17 of 29
                                                                                                                                                             The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent        Author                From (Email)                          To (Email)                               CC (Email)                        Email Subject                           File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                            GW AFH Concentrates NNFC NG           Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566921      125   Spreadsheet                1      3/1/2013 13:53                Rayson                                                                                                                                                              1_25_10.xls                           Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566922      126   Spreadsheet                1     1/22/2013 14:26                Rayson                                                                                                                                                              GW APC Claims Matrix 12-03-2012.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                            GW Chlorine-Free Bleach Claims        Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566923      127   Spreadsheet                1     1/22/2013 11:45                Rayson                                                                                                                                                              Matrix.xls                            Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566924      128   Spreadsheet                1     1/22/2013 15:12                Rayson                                                                                                                                                              GW GBC Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566926      129   Spreadsheet                1     1/22/2013 14:57                Rayson                                                                                                                                                              GW GSC Claims Matrix 12-14-2011.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566927      130   Spreadsheet                1     1/22/2013 15:17                Rayson                                                                                                                                                              GW LDL Claims Matrix 1-20-2012.xls    Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566928      131   Spreadsheet                1     1/22/2013 14:59                Rayson                                                                                                                                                              GW MTBC Claims Matrix 1-20-2012.xls   Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                            GW Oxi Stain Remover Claims Matrix    Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566929      132   Spreadsheet                1     1/22/2013 13:36                Rayson                                                                                                                                                              Trinity 1-20-2012.xls                 Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566930      133   Spreadsheet                1     1/22/2013 15:05                Rayson                                                                                                                                                              GW Wipes Claims Matrix 12-14-2011.xls Product                  products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                                                                  Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566931      134   Spreadsheet                1     8/26/2015 15:52                Rayson                                                                                                                                                              GW Lakeland Claims Matrix 2-2-2011.xls Product                 products.
                                                                                                                                                                                                                                                                                                                            Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                            from Clorox in-house counsel regarding
                         Microsoft Excel                                                 Lettecia                                                                                                                                                            GW laundry stain remover Claims       Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00566932      135   Spreadsheet                1     8/26/2015 15:50                Rayson                                                                                                                                                              Matrix_NG 1_25_10.xls                 Product                  products.
                                                                                                                                                                                                                                                                                                                            Email reflecting legal advice from Clorox
                                                                                                       Gretchen Hellmann                Matt Richards                                                                                                                                                                       in-house counsel regarding labeling of
CNTRL00567080      136   Microsoft Outlook Note     1      10/1/2015 9:13    10/1/2015                 <gretchen.hellmann@clorox.com>   <matt.richards@clorox.com>                                                       Re: Green Works Naming Convention   Re: Green Works Naming Convention     Attorney-Client          Green Works cleaning products.
                                                                                                                                                                                   Gretchen Hellmann                                                                                                                        Email from Clorox in-house counsel
                                                                                                       Svetlana Walker                  Matt Richards                              <gretchen.hellmann@clorox.com>; Jim                                                                             Attorney-Client; Work    providing legal advice regarding labeling
CNTRL00567491      137   Microsoft Outlook Note     1     9/22/2015 11:28    9/22/2015                 <svetlana.walker@clorox.com>     <matt.richards@clorox.com>                 McCabe III <jim.mccabe@clorox.com>    RE: Green Works Naming Convention   RE: Green Works Naming Convention     Product                  of Green Works cleaning products.
                                                                                                                                        Matt Richards                                                                                                                                                                       Email from Clorox in-house counsel
                                                                                                       Svetlana Walker                  <matt.richards@clorox.com>; Jim            Gretchen Hellmann                                                                                               Attorney-Client; Work    providing legal advice regarding labeling
CNTRL00567492      138   Microsoft Outlook Note     1     9/22/2015 11:08    9/22/2015                 <svetlana.walker@clorox.com>     McCabe III <jim.mccabe@clorox.com>         <gretchen.hellmann@clorox.com>        RE: Green Works Naming Convention   RE: Green Works Naming Convention     Product                  of Green Works cleaning products.
                                                                                                                                        Jim McCabe III                                                                                                                                                                      Email from Clorox in-house counsel
                                                                                                       Svetlana Walker                  <jim.mccabe@clorox.com>; Matt              Gretchen Hellmann                                                                                               Attorney-Client; Work    providing legal advice regarding labeling
CNTRL00567498      139   Microsoft Outlook Note     1     9/22/2015 10:46    9/22/2015                 <svetlana.walker@clorox.com>     Richards <matt.richards@clorox.com>        <gretchen.hellmann@clorox.com>        RE: Green Works Naming Convention   RE: Green Works Naming Convention     Product                  of Green Works cleaning products.




                                                                                                                                                                           Page 10 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 18 of 29
                                                                                                                                                                       The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                   From (Email)                                To (Email)                                 CC (Email)                        Email Subject                          File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                             Gretchen Hellmann
                                                                                                                                                                                             <gretchen.hellmann@clorox.com>;                                                                                                           Email reflecting legal advice from Clorox
                                                                                                        Jim McCabe III                            Matt Richards                              Svetlana Walker                                                                                                                           in-house counsel regarding labeling of
CNTRL00567513      140   Microsoft Outlook Note     1      9/22/2015 6:22    9/22/2015                  <jim.mccabe@clorox.com>                   <matt.richards@clorox.com>                 <svetlana.walker@clorox.com>            RE: Green Works Naming Convention   RE: Green Works Naming Convention     Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Email reflecting legal advice from Clorox
                                                                                                        Robin Stoner                              Matt Richards                                                                                                                                                                        in-house counsel regarding labeling of
CNTRL00586453      141   Microsoft Outlook Note     1      9/2/2015 14:33      9/2/2015                 <robin.stoner@clorox.com>                 <matt.richards@clorox.com>                                                         RE: GW Claims                       RE: GW Claims                         Attorney-Client         Green Works cleaning products.
                                                                                                                                                  <matt.richards@clorox.com>; Ylaria
                                                                                                                                                  Sanchez <ylaria.sanchez@clorox.com>;                                                                                                                                                 Email to Clorox in-house counsel
                                                                                                        Gretchen Hellmann                         Robin Stoner                               Patricia Cerda                                                                                                                            seeking legal advice regarding labeling
CNTRL00586455      142   Microsoft Outlook Note     1      9/2/2015 16:42      9/2/2015                 <gretchen.hellmann@clorox.com>            <robin.stoner@clorox.com>                  <patricia.cerda@clorox.com>             RE: GW Claims                       RE: GW Claims                         Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Email reflecting legal advice from Clorox
                                                                                                        Gretchen Hellmann                         Jim McCabe III                             Matt Richards                                                                                                                             in-house counsel regarding labeling of
CNTRL00586456      143   Microsoft Outlook Note     1      9/2/2015 16:42      9/2/2015                 <gretchen.hellmann@clorox.com>            <jim.mccabe@clorox.com>                    <matt.richards@clorox.com>              FW: GW Claims                       FW: GW Claims                         Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                             Matt Richards
                                                                                                                                                                                             <matt.richards@clorox.com>; Svetlana
                                                                                                                                                                                             Walker <svetlana.walker@clorox.com>;
                                                                                                                                                                                             Robin Stoner
                                                                                                                                                                                             <robin.stoner@clorox.com>; Carol Hood                                                                                                     Email to Clorox in-house counsel
                                                                                                        Jim McCabe III                            Gretchen Hellmann                          <carol.hood@clorox.com>; Kathryn                                                                                  Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00586457      144   Microsoft Outlook Note     1       9/3/2015 7:39      9/3/2015                 <jim.mccabe@clorox.com>                   <gretchen.hellmann@clorox.com>             Page <kathryn.page@clorox.com>          RE: GW Claims                       RE: GW Claims                         Product                 of Green Works cleaning products.
                                                                                                                                                                                             <matt.richards@clorox.com>; Robin
                                                                                                                                                  Jim McCabe III                             Stoner <robin.stoner@clorox.com>;
                                                                                                                                                  <jim.mccabe@clorox.com>; Gretchen          Carol Hood <carol.hood@clorox.com>;                                                                                                       Email from Clorox in-house counsel
                                                                                                        Svetlana Walker                           Hellmann                                   Kathryn Page                                                                                                      Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00586459      145   Microsoft Outlook Note     1      9/3/2015 11:06      9/3/2015                 <svetlana.walker@clorox.com>              <gretchen.hellmann@clorox.com>             <kathryn.page@clorox.com>               RE: GW Claims                       RE: GW Claims                         Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Email from Clorox in-house counsel
                                                                                                        Svetlana Walker                           Matt Richards                              Gretchen Hellmann                                                                                                 Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00586460      146   Microsoft Outlook Note     1      9/3/2015 11:30      9/3/2015                 <svetlana.walker@clorox.com>              <matt.richards@clorox.com>                 <gretchen.hellmann@clorox.com>          RE: GW Claims                       RE: GW Claims                         Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Email from Clorox in-house counsel
                                                                                                        Svetlana Walker                           Matt Richards                                                                                                                                                Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00586469      147   Microsoft Outlook Note     1      12/3/2015 8:33    12/3/2015                  <svetlana.walker@clorox.com>              <matt.richards@clorox.com>                 Heather Day <heather.day@clorox.com> RE: Updated Green Works Claims         RE: Updated Green Works Claims        Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                       Copy of Updated GW APC Claims Matrix Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00586470      148   Spreadsheet                1     12/2/2015 16:16                 Rayson                                                                                                                                                                         12-1-2015.xls_SW.xls                  Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                       Copy of Updated GW LDL Claims Matrix Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00586471      149   Spreadsheet                1     12/2/2015 16:18                 Rayson                                                                                                                                                                         12-1-2015.xls_SW.xls                  Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                       Copy of Updated GW Wipes Claims       Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00586472      150   Spreadsheet                1     12/2/2015 16:18                 Rayson                                                                                                                                                                         Matrix 12-1-2015.xls_SW.xls           Product                 products.
                                                                                                        Matt Richards <"/o=mms/ou=exchange
                                                                                                        administrative group
                                                                                                        (fydibohf23spdlt)/cn=recipients/cn=matt                                                                                                                                                                                        Email to Clorox in-house counsel
                                                                                                        richards83a271ba-0e57-48a1-bf9e-          Svetlana Walker                                                                                                                                              Attorney-Client; Work   seeking legal advice regarding labeling
CNTRL00586688      151   Microsoft Outlook Note     1     12/1/2015 11:50    12/1/2015                  9baa41695723c44">                         <svetlana.walker@clorox.com>               Heather Day <heather.day@clorox.com> Updated Green Works Claims             Updated Green Works Claims            Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                       Updated GW APC Claims Matrix 12-1-    Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00586689      152   Spreadsheet                1     12/1/2015 11:41                 Rayson                                                                                                                                                                         2015.xls                              Product                 products.
                                                                                                                                                                                                                                                                                                                                       Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                                       from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                                       Updated GW Chlorine-Free Bleach       Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00586690      153   Spreadsheet                1     12/1/2015 11:46                 Rayson                                                                                                                                                                         Claims Matrix 12-1-2015.xls           Product                 products.




                                                                                                                                                                                     Page 11 of 13
                                                                                                       Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 19 of 29
                                                                                                                                                                The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description              Doc Date        Date Sent         Author                 From (Email)                           To (Email)                                CC (Email)                          Email Subject                    File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                           Updated GW LDL Claims Matrix 12-1-    Attorney-Client; Work   labeling of Green Works cleaning
CNTRL00586691      154   Spreadsheet                1     12/1/2015 11:47                 Rayson                                                                                                                                                             2015.xls                              Product                 products.
                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                           Updated GW MTBC Claims Matrix 12-1- Attorney-Client; Work     labeling of Green Works cleaning
CNTRL00586692      155   Spreadsheet                1     12/1/2015 11:45                 Rayson                                                                                                                                                             2015.xls                              Product                 products.
                                                                                                                                                                                                                                                                                                                           Spreadsheet containing legal advice
                                                                                                                                                                                                                                                                                                                           from Clorox in-house counsel regarding
                         Microsoft Excel                                                  Lettecia                                                                                                                                                           Updated GW Wipes Claims Matrix 12-1- Attorney-Client; Work    labeling of Green Works cleaning
CNTRL00586693      156   Spreadsheet                1     12/1/2015 11:43                 Rayson                                                                                                                                                             2015.xls                              Product                 products.
                                                                                                                                                                                                                                                                                                                           Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        Gabriel Martinez                          Matt Richards                                                                                                                        seeking legal advice regarding labeling
CNTRL00586710      157   Microsoft Outlook Note     1     1/27/2016 13:02    1/27/2016                  <beth.azeveda@clorox.com>           <gabriel.martinez@clorox.com>             <matt.richards@clorox.com>              RE: GW Wipes Label             RE: GW Wipes Label                    Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        Gabriel Martinez                          Matt Richards                                                                                                                        seeking legal advice regarding labeling
CNTRL00586712      158   Microsoft Outlook Note     1     1/27/2016 13:14    1/27/2016                  <beth.azeveda@clorox.com>           <gabriel.martinez@clorox.com>             <matt.richards@clorox.com>              RE: GW Wipes Label             RE: GW Wipes Label                    Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                      Matt Richards                                                                                                                        Email from Clorox in-house counsel
                                                                                                        Gabriel Martinez                    Beth Azeveda                              <matt.richards@clorox.com>; Racquel                                                                          Attorney-Client; Work   providing legal advice regarding labeling
CNTRL00586723      159   Microsoft Outlook Note     1     1/27/2016 14:36    1/27/2016                  <gabriel.martinez@clorox.com>       <beth.azeveda@clorox.com>                 White <racquel.white@clorox.com>        RE: GW Wipes Label             RE: GW Wipes Label                    Product                 of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        Gabriel Martinez                          Matt Richards                                                                                                                        seeking legal advice regarding labeling
CNTRL00586724      160   Microsoft Outlook Note     1     1/27/2016 13:14    1/27/2016                  <beth.azeveda@clorox.com>           <gabriel.martinez@clorox.com>             <matt.richards@clorox.com>              RE: GW Wipes Label             RE: GW Wipes Label                    Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        Gabriel Martinez                          Matt Richards                                                                                                                        seeking legal advice regarding labeling
CNTRL00586726      161   Microsoft Outlook Note     1     1/27/2016 13:02    1/27/2016                  <beth.azeveda@clorox.com>           <gabriel.martinez@clorox.com>             <matt.richards@clorox.com>              RE: GW Wipes Label             RE: GW Wipes Label                    Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email to Clorox in-house counsel
                                                                                                        Matt Richards                       Gabriel Martinez                          Beth Azeveda                                                                                                                         seeking legal advice regarding labeling
CNTRL00586728      162   Microsoft Outlook Note     1     1/27/2016 11:02    1/27/2016                  <matt.richards@clorox.com>          <gabriel.martinez@clorox.com>             <beth.azeveda@clorox.com>               GW Wipes Label                 GW Wipes Label                        Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email reflecting legal advice from Clorox
                                                                                                        Beth Azeveda                        Matt Richards                                                                                                                                                                  in-house counsel regarding labeling of
CNTRL00586732      163   Microsoft Outlook Note     1     1/27/2016 13:27    1/27/2016                  <beth.azeveda@clorox.com>           <matt.richards@clorox.com>                                                        RE: Wipes Revision per Legal   RE: Wipes Revision per Legal          Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email reflecting legal advice from Clorox
                                                                                                        Beth Azeveda                        Matt Richards                                                                                                                                                                  in-house counsel regarding labeling of
CNTRL00586764      164   Microsoft Outlook Note     1     1/28/2016 14:28    1/28/2016                  <beth.azeveda@clorox.com>           <matt.richards@clorox.com>                                                        RE: GW Wipes Label             RE: GW Wipes Label                    Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                      Matt Richards                                                                                                                        Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        Gabriel Martinez                          <matt.richards@clorox.com>; Racquel                                                                                                  seeking legal advice regarding labeling
CNTRL00586779      165   Microsoft Outlook Note     1      2/1/2016 15:23      2/1/2016                 <beth.azeveda@clorox.com>           <gabriel.martinez@clorox.com>             White <racquel.white@clorox.com>        Legal Approval needed          Legal Approval needed                 Attorney-Client         of Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email reflecting legal advice from Clorox
                                                                                                        Beth Azeveda                        Matt Richards                                                                                                                                                                  in-house counsel regarding labeling of
CNTRL00586782      166   Microsoft Outlook Note     1      2/2/2016 10:10      2/2/2016                 <beth.azeveda@clorox.com>           <matt.richards@clorox.com>                                                        FW: Legal Approval needed      FW: Legal Approval needed             Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                      Gabriel Martinez
                                                                                                                                            Racquel White                             <gabriel.martinez@clorox.com>; Sheyla                                                                                                Email to Clorox in-house counsel
                                                                                                        Beth Azeveda                        <racquel.white@clorox.com>; Matt          Bermudez                                                                                                                             seeking legal advice regarding labeling
CNTRL00586787      167   Microsoft Outlook Note     1      2/2/2016 12:34      2/2/2016                 <beth.azeveda@clorox.com>           Richards <matt.richards@clorox.com>       <sheyla.bermudez@clorox.com>            RE: Legal Approval needed      RE: Legal Approval needed             Attorney-Client         of Green Works cleaning products.
                                                                                                                                            Matt Richards
                                                                                                                                            <matt.richards@clorox.com>; Racquel
                                                                                                                                            White <racquel.white@clorox.com>;                                                                                                                                              Email reflecting legal advice from Clorox
                                                                                                                                            Sheyla Bermudez                           Ylaria Sanchez                                                                                                                       in-house counsel regarding labeling of
CNTRL00586994      168   Microsoft Outlook Note     1      3/7/2016 10:51      3/7/2016                 Heather Day <heather.day@clorox.com> <sheyla.bermudez@clorox.com>             <ylaria.sanchez@clorox.com>             RE: GW Bleach Routing          RE: GW Bleach Routing                 Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                           Email reflecting legal advice from Clorox
                                                                                                        Racquel White                       Matt Richards                             Sheyla Bermudez                                                                                                                      in-house counsel regarding labeling of
CNTRL00586996      169   Microsoft Outlook Note     1      3/8/2016 11:36      3/8/2016                 <racquel.white@clorox.com>          <matt.richards@clorox.com>                <sheyla.bermudez@clorox.com>            RE: GW Bleach Routing          RE: GW Bleach Routing                 Attorney-Client         Green Works cleaning products.
                                                                                                                                            Racquel White                                                                                                                                                                  Email reflecting legal advice from Clorox
                                                                                                        Sheyla Bermudez                     <racquel.white@clorox.com>; Matt                                                                                                                                               in-house counsel regarding labeling of
CNTRL00586997      170   Microsoft Outlook Note     1      3/8/2016 12:30      3/8/2016                 <sheyla.bermudez@clorox.com>        Richards <matt.richards@clorox.com>                                               RE: GW Bleach Routing          RE: GW Bleach Routing                 Attorney-Client         Green Works cleaning products.




                                                                                                                                                                              Page 12 of 13
                                                                                                  Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 20 of 29
                                                                                                                                                      The Clorox Company's Amended Privilege Log




                                                  Page
  Control Number   No.        File Description             Doc Date        Date Sent     Author                 From (Email)                      To (Email)                                CC (Email)               Email Subject                               File Name                     Privilege Basis          Privilege Log Descriptions
                                                  Count
                                                                                                                                  Sheyla Bermudez                                                                                                                                                                Email reflecting legal advice from Clorox
                                                                                                   Racquel White                  <sheyla.bermudez@clorox.com>; Matt                                                                                                                                             in-house counsel regarding labeling of
CNTRL00586999      171   Microsoft Outlook Note     1     3/8/2016 15:28      3/8/2016             <racquel.white@clorox.com>     Richards <matt.richards@clorox.com>                                    RE: GW Bleach Routing                   RE: GW Bleach Routing                   Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                 Email reflecting legal advice from Clorox
                                                                                                   Sheyla Bermudez                Racquel White                             Matt Richards                                                                                                                        in-house counsel regarding labeling of
CNTRL00587000      172   Microsoft Outlook Note     1     3/9/2016 12:42      3/9/2016             <sheyla.bermudez@clorox.com>   <racquel.white@clorox.com>                <matt.richards@clorox.com>   RE: GW Bleach Routing                   RE: GW Bleach Routing                   Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                 Email reflecting legal advice from Clorox
                                                                                                   Racquel White                  Sheyla Bermudez                           Matt Richards                                                                                                                        in-house counsel regarding labeling of
CNTRL00587004      173   Microsoft Outlook Note     1     3/9/2016 14:25      3/9/2016             <racquel.white@clorox.com>     <sheyla.bermudez@clorox.com>              <matt.richards@clorox.com>   RE: GW Bleach Routing                   RE: GW Bleach Routing                   Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                 Email reflecting legal advice from Clorox
                                                                                                   Sheyla Bermudez                Racquel White                             Matt Richards                                                                                                                        in-house counsel regarding labeling of
CNTRL00587005      174   Microsoft Outlook Note     1     3/9/2016 14:31      3/9/2016             <sheyla.bermudez@clorox.com>   <racquel.white@clorox.com>                <matt.richards@clorox.com>   RE: GW Bleach Routing                   RE: GW Bleach Routing                   Attorney-Client         Green Works cleaning products.
                                                                                                                                                                                                                                                                                                                 Email reflecting legal advice from Clorox
                                                                                                   Caroline Martin                Matt Richards                                                          RE: Clorox Environmental / Regulatory   RE: Clorox Environmental / Regulatory                           in-house counsel regarding labeling of
CNTRL00587931      175   Microsoft Outlook Note     1     12/8/2015 9:42    12/8/2015              <caroline.martin@clorox.com>   <matt.richards@clorox.com>                                             Group Contact                           Group Contact                           Attorney-Client         Green Works cleaning products.




                                                                                                                                                                    Page 13 of 13
Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 21 of 29




                                                    EXHIBIT B
                 Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 22 of 29


Lee, Kenneth K.

From:                             Lee, Kenneth K.
Sent:                             Friday, January 18, 2019 4:37 PM
To:                               'Joshua Arisohn'
Cc:                               Alec Leslie; Todd Garber; Bradley Silverman; L. Timothy Fisher
Subject:                          RE: Gregorio / Green Works -- Amended Privilege Log


Josh –

I am providing additional information about the documents you cited in your letter.

First, you referred to 16 documents that were authored by non-attorneys and asked for additional information for our
basis for asserting work-product. As explained below, each of those 16 documents includes or incorporates legal
analysis provided by legal counsel in anticipation of litigation. And as I explained during our call, Clorox anticipated
litigation over the use of the word “natural” because it had received legal threats regarding the use of the word
“natural” on other products.

    -    CNTRL00274966 and CNTRL00276401 – Email from Heather Day, cc-ing Svetlana Walker, explaining legal advice
         about what claims can and cannot be made on Green Works products.
    -    CNTRL00353764 – Email from Sacha Connor to Ellen Brown re Legal Hold Notice.
    -    CNTRL00536622 and CNTRL00536732 – Email from Matt Richards to Connie Lin forwarding privileged claims
         matrixes and discussing legal advice regarding Green Works claims.
    -    CNTRL00538668 and CNTRL00538745 – Email from Matt Richards to Svetlana Walker asking for legal advice
         about slightly changing the name of a product.
    -    CNTRL00539455 – Email from Matt Richards to Racquel White and Beth Azeveda informing them about Svetlana
         Walker’s legal advice regarding Green Works claims.
    -    CNTRL00539581 – Email from Matt Richards to Svetlana Walker asking for legal advice about Green Works
         claims.
    -    CNTRL00539637 - Email from Matt Richards to Heather Day discussing Svetlana Walker’s legal advice regarding
         Green Works claims.
    -    CNTRL00540407 – Email from Matt Richards to Heather Day discussing legal advice regarding Green Works
         claims.
    -    CNTRL00541178 - Email from Matt Richards to Chelsea Broderick and Khorshid Rahmaninejad forwarding
         privileged claims matrixes and discussing legal advice regarding Green Works claims.
    -    CNTRL00566919 - Email from Matt Richards to Melissa Saye and Gretchen Hellmann forwarding privileged
         claims matrixes and discussing legal advice regarding Green Works claims.
    -    CNTRL00586457 – Email from Jim McCabe, ccing Svetlana Walker, discussing legal advice regarding Green Works
         claims.
    -    CNTRL00586688 – Email from Matt Richards to Svetlana Walker asking legal advice regarding Green Works
         claims.
    -    CNTRL00190893 – Email from Emily Thompson to Ylaria Sanchez (Senior Paralegal) regarding information
         requested by outside counsel in connection with a new threatened class action against Green Works.

Second, you had asked about entries in the privilege log that appeared to reflect standalone spreadsheets without any
emails. In fact, the standalone spreadsheets are attachments to emails (as explained below). For a small handful of
spreadsheets that do not have associated emails, they are substantially the same as the spreadsheets that were sent;
they are likely prior drafts/versions of the spreadsheets.

    -    CNTRL00536622 is the parent to:

                                                            1
            Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 23 of 29
        o CNTRL00536623
        o CNTRL00536624
        o CNTRL00536625
        o CNTRL00536626
        o CNTRL00536627
        o CNTRL00536629
        o CNTRL00536630
        o CNTRL00536631
        o CNTRL00536632
        o CNTRL00536633
        o CNTRL00536634
        o CNTRL00536635
-   CNTRL00536732 is the parent to:
        o CNTRL00536733
        o CNTRL00536734
        o CNTRL00536735
        o CNTRL00536736
        o CNTRL00536737
        o CNTRL00536738
        o CNTRL00536739
        o CNTRL00536740
        o CNTRL00536741
        o CNTRL00536742
        o CNTRL00536743
        o CNTRL00536744
        o CNTRL00536745
-   The email produced to Plaintiff as GW00003337 is parent to:
        o CNTRL00538002
-   CNTRL00538668 is the parent to:
        o CNTRL00538669
        o CNTRL00538670
        o CNTRL00538671
-   CNTRL00538745 is the parent to:
        o CNTRL00538746
        o CNTRL00538747
-   CNTRL00539455 is the parent to:
        o CNTRL00539456
        o CNTRL00539457
        o CNTRL00539458
-   The email produced to Plaintiff as GW00003491 is the parent to:
        o CNTRL00539544
-   CNTRL00539581 is the parent to:
        o CNTRL00539582
-   CNTRL00539637 is the parent to:
        o CNTRL00539638
-   The email produced to Plaintiff as GW00003545 is the parent to:
        o CNTRL00540311
-   CNTRL00540407 is the parent to:
        o CNTRL00540408
-   CNTRL00541178 is the parent to:
        o CNTRL00541179
        o CNTRL00541180

                                                      2
                Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 24 of 29
          o CNTRL00541181
          o CNTRL00541182
          o CNTRL00541183
          o CNTRL00541184
          o CNTRL00541185
          o CNTRL00541186
          o CNTRL00541187
          o CNTRL00541188
          o CNTRL00541189
          o CNTRL00541190
          o CNTRL00541191
   -   CNTRL00566919 is the parent to:
          o CNTRL00566920
          o CNTRL00566921
          o CNTRL00566922
          o CNTRL00566923
          o CNTRL00566924
          o CNTRL00566926
          o CNTRL00566927
          o CNTRL00566928
          o CNTRL00566929
          o CNTRL00566930
          o CNTRL00566931
          o CNTRL00566932
   -   CNTRL00586469 is the parent to:
          o CNTRL00586470
          o CNTRL00586471
          o CNTRL00586472
   -   CNTRL00586688 is the parent to:
          o CNTRL00586689
          o CNTRL00586690
          o CNTRL00586691
          o CNTRL00586692
          o CNTRL00586693

Finally, you referred to emails between non-attorneys and asked for the basis of attorney-client privilege. As you
acknowledged, the attorney-client privilege may apply as long as those individuals were communicating for the purpose
of obtaining or relaying legal advice. As explained below, these emails were sent for that purpose:

   -   CNTRL00537241 – Email from Matt Richards to Gretchen Hellman summarizing Svetlana Walker’s advice
       regarding Green Works product labels and claims.
   -   CNTRL00538604 – Email from Matt Richards to Caroline Martin and Jim McCabe discussing Svetlana Walker’s
       advice regarding claims on Green Works products.
   -   CNTRL00538605 – Re-send of CNTRL00538604 to Caroline Martin alone.
   -   CNTRL00539518 – Email from Matt Richards to Beth Azeveda discussing legal advice from Gabriel Martinez
       regarding Green Works wipes label.
   -   CNTRL00567080 – Email from Gretchen Hellmann to Matt Richards summarizing conversation with Svetlana
       Walker regarding Green Works package.
   -   CNTRL00567513 – Email from Jim McCabe, ccing Svetlana Walker, requesting legal advice from Svetlana Walker
       regarding claims on Green Works claims.
   -   CNTRL00586456 – Email from Gretchen Hellman to Jim McCabe and Matt Richards discussing advice from Legal
       regarding claims permitted on Green Works products.

                                                          3
                  Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 25 of 29
      -   CNTRL00586732 – Email from Beth Azeveda to Matt Richards discussing comments from Legal regarding Green
          Works wipes label.
      -   CNTRL00586764 – Email from Beth Azeveda to Matt Richards discussing legal advice from Gabriel Martinez
          regarding Green Works wipes label.
      -   CNTRL00586782 – Email from Beth Azeveda to Matt Richards discussing legal advice from Gabriel Martinez
          regarding Green Works wipes label.
      -   CNTRL00587931 – Email from Caroline Martin to Matt Richards discussing Svetlana Walker’s advice regarding
          claims on Green Works products.

I trust that this additional information satisfies your concerns.

Best,

Ken



From: Joshua Arisohn [mailto:jarisohn@bursor.com]
Sent: Tuesday, January 15, 2019 11:10 AM
To: Lee, Kenneth K. <KLee@jenner.com>
Cc: Alec Leslie <aleslie@bursor.com>; Todd Garber <tgarber@fbfglaw.com>; Bradley Silverman
<bsilverman@fbfglaw.com>; L. Timothy Fisher <ltfisher@bursor.com>
Subject: Re: Gregorio / Green Works -- Amended Privilege Log


External Email – Exercise Caution

Ken,

Attached, please find our portion of the joint letter that we discussed. Please provide Defendant's
portion by Friday. As I told you on the call earlier today, we're willing to revise the letter if Defendant
either withdraws the claims of privilege or can provide an adequate explanation for the problems that
we identify.

Thanks.

On Mon, Jan 14, 2019 at 5:21 PM Joshua Arisohn <jarisohn@bursor.com> wrote:
 Sure. We'll call you then.

 On Mon, Jan 14, 2019 at 5:19 PM Lee, Kenneth K. <KLee@jenner.com> wrote:

  Josh –



  That should work, but can we do it at 12:15 EST?



  Best,



                                                               4
               Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 26 of 29
Ken




From: Joshua Arisohn [mailto:jarisohn@bursor.com]
Sent: Monday, January 14, 2019 11:57 AM
To: Lee, Kenneth K. <KLee@jenner.com>
Subject: Re: Gregorio / Green Works -- Amended Privilege Log




External Email – Exercise Caution

12 PM ET tomorrow?



On Mon, Jan 14, 2019 at 2:56 PM Lee, Kenneth K. <KLee@jenner.com> wrote:

 Josh – I’m a bit tied up today, but am free tomorrow or later in the week. Thx.




 From: Joshua Arisohn [mailto:jarisohn@bursor.com]
 Sent: Monday, January 14, 2019 6:28 AM
 To: Lee, Kenneth K. <KLee@jenner.com>
 Cc: Alec Leslie <aleslie@bursor.com>; Panos, Dean N. <DPanos@jenner.com>; Todd Garber <tgarber@fbfglaw.com>;
 L. Timothy Fisher <ltfisher@bursor.com>
 Subject: Re: Gregorio / Green Works -- Amended Privilege Log




 External Email – Exercise Caution

 Ken,



 Are you available this afternoon to discuss further? How about 3 PM ET?



 On Fri, Jan 11, 2019 at 10:18 PM Lee, Kenneth K. <KLee@jenner.com> wrote:

  Josh –




                                                          5
            Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 27 of 29
Attached is an amended privilege log, along with a document that identifies the positions of Clorox
employees.



In response to points that you raised during our discussion last month, we disagree with your position that
the spreadsheets are not “communications” and therefore are not privileged. The spreadsheets contain
privileged information and therefore are privileged. The mere fact that the privileged information is in a
spreadsheet format, as opposed to an email, does not strip it of its privileged nature. Otherwise, it would be
elevating form over substance.



Numerous courts have accordingly recognized that spreadsheets can contain privileged information. See,
e.g., In re Morning Song Bird Food Litig., 2015 WL 12791473, at *3 (S.D. Cal. July 17, 2015) (denying a
motion to compel documents, including “spreadsheets circulated among client personnel and
environmental, health, and safety field auditors,” and “spreadsheet reports circulated among client
personnel and environmental, health, and safety field auditors” on the basis of attorney-client privilege);
Cook v. Taser Int'l, Inc., 2006 WL 1520243, at *4 (D. Nev. May 26, 2006) (denying a motion to compel
“spreadsheets and other documents to which Plaintiff objects based on its assertion of the attorney-
client privilege or work-product doctrine”).



We also disagree with your assertion that the work product doctrine does not apply to documents prior to
Feb. 2, 2017, the date of the demand letter sent by Plaintiffs’ counsel, because they purportedly were not
created in anticipation of litigation. As you know, the use of the word “natural” has been a flashpoint for
litigation, and therefore the work product doctrine can apply even before the demand letter was received.
The documents at issue therefore reflect legal advice relevant to the litigation. at issue. In re Fresh &
Process Potatoes Antitrust Litig., No. 2:13-CV-2182-LAH, 2015 WL 1222278, at *2 (D. Idaho Mar. 17,
2015).



Please let me know if you want to discuss further.



Best regards,



Ken




Kenneth K. Lee
Jenner & Block LLP

                                                     6
                      Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 28 of 29
     633 West 5th Street
     Suite 3600, Los Angeles, CA 90071 | jenner.com
     +1 213 239 5152 | TEL
     +1 213 239 5162 | FAX
     KLee@jenner.com
     Download V-Card | View Biography

     CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any
     unauthorized use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender
     immediately and delete it from your system.




 --

 Joshua D. Arisohn

 Bursor & Fisher, P.A.

 888 Seventh Ave.
 New York, NY 10019

 646-837-7103 (tel)
 212-989-9163 (fax)
 jarisohn@bursor.com
 www.bursor.com




--

Joshua D. Arisohn

Bursor & Fisher, P.A.

888 Seventh Ave.
New York, NY 10019

646-837-7103 (tel)
212-989-9163 (fax)
jarisohn@bursor.com
www.bursor.com


                                                                                 7
                   Case 4:17-cv-03824-PJH Document 82 Filed 01/28/19 Page 29 of 29




 --
 Joshua D. Arisohn
 Bursor & Fisher, P.A.
 888 Seventh Ave.
 New York, NY 10019
 646-837-7103 (tel)
 212-989-9163 (fax)
 jarisohn@bursor.com
 www.bursor.com




--
Joshua D. Arisohn
Bursor & Fisher, P.A.
888 Seventh Ave.
New York, NY 10019
646-837-7103 (tel)
212-989-9163 (fax)
jarisohn@bursor.com
www.bursor.com




                                                  8
